Citation Nr: 1539060	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-31 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI), to include cognitive disorder and dementia.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, anxiety, depression, and mood disorder.

3.  Entitlement to service connection for residuals of fracture at C3-4 (claimed as neck injury and broken neck).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was previously remanded by the Board in March 2015 in order to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran appeared at such a hearing before the undersigned in June 2015.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


REMAND

The Veteran seeks service connection for a TBI, a psychiatric disorder, and for residuals of fracture C3-4.  The Board finds that further development of these claims is required.  On remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).


TBI

In connection with his claim of service connection for a TBI, the Veteran underwent a VA examination in November 2011.  The examiner provided a diagnosis of this disability but did not provide an etiological opinion.  Accordingly, the Board finds the examination report inadequate to decide the claim in this regard.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand for an etiological opinion is warranted.

Psychiatric Disorders

In November 2011, the Veteran also underwent a VA psychiatric examination.  The psychologist diagnosed dementia secondary to a TBI, adjustment disorder secondary to cognitive dysfunction, alcohol dependence, and mood disorder secondary to a TBI.  The psychologist did not, however, opine as to whether the diagnosed psychiatric disorders are otherwise related to the Veteran's active military service.  Thus, with regards to these diagnoses, the Board finds the examination report inadequate to decide the claim in this regard.  Barr, 21 Vet. App. at 312.  Remand for an additional etiological opinion is warranted.

The record also provides diagnoses of anxiety and depression.  The November 2011 psychologist acknowledged these conditions and stated that they were related to the Veteran's head injuries but he did not provide an opinion as to whether they are otherwise related to the Veteran's active military service.  On remand, an additional etiological opinion should be provided for these disorders, as well.

Lastly, with regards to PTSD, the Board finds no definitive diagnosis of this psychiatric disorder in the record.  The Board, however, a September 2011 Treatment Plan Interdisciplinary Note, authored by an addiction therapist at the Butler, Pennsylvania, VA Medical Center (VAMC), noted that the Veteran had a history of PTSD.  At his June 2015 Board hearing, the Veteran also testified to being diagnosed with and receiving treatment for this condition at various VAMCs, and he provided specific in-service stressors.  As the November 2011 VA psychiatric examination did not include an evaluation of PTSD, the Board finds that an additional examination specific to PTSD is required.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Residuals of Fracture C3-4

The Veteran also seeks service connection for residuals of fracture C3-4 (claimed as a neck injury and broken neck) and underwent a VA examination in connection with this claim in November 2011.  The examiner acknowledged that the Veteran's service treatment records showed that he complained of a cervical strain in May 2002 and that he had a motor vehicle accident that resulted in a C4 cervical spine fracture in December 2004.  (The Board notes that the examiner mistakenly identified the December 2004 motor vehicle accident as one that occurred in April 2004, and that he identified a second motor vehicle accident in April 2005 which was actually an April 2005 medical record that referenced the December 2004 accident.)  The examiner did not, however, provide an etiological opinion as to the Veteran's neck/spine symptomatology.  Accordingly, remand for an additional etiological opinion is warranted.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain a VA medical opinion on the etiology of the Veterans TBI by an appropriate medical professional.  If an opinion cannot be offered without reexamining the Veteran, then the Veteran should be scheduled for a new VA examination.  The entire claims file must be reviewed by the author.

The author is to answer the following questions:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's TBI was incurred in or is otherwise related to his active service, other than the December 2004 motor vehicle accident?

B)  Is it more likely than not that the Veteran's TBI was caused by his December 2004 motor vehicle accident?

A complete rationale must be provided for all opinions expressed.  The pertinent lay evidence of record must be considered and discussed, including the Veteran's lay statements and testimony.  The Board notes that the Veteran has alleged to incurring several in-service head injuries, besides the one incurred during the December 2004 motor vehicle accident; these incidents should be discussed.

3.  Obtain a VA medical opinion on the etiology of the Veteran's psychiatric disorders, other than PTSD, by an appropriate medical professional.  If an opinion cannot be offered without reexamining the Veteran, then the Veteran should be scheduled for a new VA examination.  The entire claims file must be reviewed by the author.

The record shows diagnoses of dementia secondary to a TBI, adjustment disorder secondary to cognitive dysfunction, alcohol dependence, mood disorder secondary to a TBI, anxiety, and depression.

The author is to answer the following questions for each diagnosed psychiatric disorder:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in or is otherwise related to the Veteran's active military service?

B)  Is it at least as likely as not that the disorder was proximately caused by or aggravated by the Veteran's TBI?

The author should note that question B) is a two-part question and therefore separate opinions should be provided for causation and aggravation.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, the author should, to the extent possible, establish a baseline level of severity of the disorder prior to aggravation by the TBI.

A complete rationale must be provided for all opinions expressed.  The pertinent lay evidence of record, including the Veteran's statements and testimony, should be considered and discussed.

4.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine the nature and etiology of his PTSD.  The examiner must review the entire claims file.

The examiner should determine whether the Veteran has PTSD.  If PTSD is diagnosed, the examiner must clearly state the stressor(s) upon which the diagnosis of PTSD is made.  If PTSD is ruled out, a thorough explanation should be provided.

If PTSD is diagnosed, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed.  The pertinent lay evidence of record, including the Veteran's statements and testimony, must be considered and discussed.

5.  Obtain a VA medical opinion on the etiology of the Veteran's residuals fracture C3-4 by an appropriate medical professional.  The entire claims file must be reviewed.

The author should note that the Veteran initially filed a claim for service connection for a neck injury, and the Board has recognized that in May 2002 he complained of a cervical strain.  Thus, despite fracturing his cervical spine in a December 2004 motor vehicle accident, he may have a neck condition related to service that predates this accident.

The author is to answer the following questions:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's neck disability was incurred in or is otherwise related to his active service, other than the December 2004 automobile accident? 

B)  Is it more likely than not that the Veteran's neck disability was caused by the December 2004 automobile accident?

A complete rationale must be provided for all opinions expressed.  The pertinent lay evidence of record, including the Veteran's statements and testimony, must be considered and discussed.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

